Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 12/21/2021; claims 30 - 49 are pending; claims 1 – 29 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 – 33, 39 – 43 and 45 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ungs et al. (US 5,137,458) in view of Fougere et al. (US 2016/0317088 A1).
Re claims 30, 46:

a first electrode (Ungs, fig. 3, 12, 40, 42, 46; col. 5, lines 44 - 53, “Attached to the interior 40 of the manikin 14 at sites 42 and 44 are two arrays 46 and 48, respectively, of 45 Hall-effect sensors … the arrays 46 and 48 produce outputs that so are indicative of the positions of permanent magnets at sites 42 and 44 and, hence, allow the positions of the electrodes 12 at sites 42 and 44”); 
a second electrode (Ungs, fig. 3, 12, 44, 48; col. 5, lines 44 - 53, “Attached to the interior 40 of the manikin 14 at sites 42 and 44 are two arrays 46 and 48, respectively, of 45 Hall-effect sensors … the arrays 46 and 48 produce outputs that so are indicative of the positions of permanent magnets at sites 42 and 44 and, hence, allow the positions of the electrodes 12 at sites 42 and 44”); 
at least one processor and memory, the at least one processor configured to analyze motion signals (Ungs, fig. 1, 76, 78, 80, 82, 84, 86, 88; figs. 4 – 6; col. 5, lines 29 – 43, “the body 36 of the manikin 14 has two electrode sites associated therewith for use in teaching the proper placement of the training electrodes 12 in an anterior/anterior electrode arrangement”); and 
a communication component configured to provide feedback, and wherein the feedback assists the user in placement of the first electrode and the second electrode on the patient in one of an anterior-anterior position or an anterior-posterior position (Ungs, fig. 7, “PROMPTS”; col. 4, lines 1 – 12, “prompts the trainee concerning any adjustments in electrode placement required to properly locate the electrodes relative to the manikin”; col. 5, lines 29 – 43, “the body 36 of the manikin 14 has two electrode sites associated therewith for use in teaching the proper placement of the training electrodes 12 in an anterior/anterior electrode arrangement”; col. 11, lines 36 – 48, “A second electrode placement is referred to as an anterior/posterior arrangement”).

46. A resuscitation system for aiding a user in providing resuscitative treatment to a patient (Ungs, Abstract), the system comprising:
a first electrode (Ungs, fig. 3, 12, 44, 48; col. 5, lines 44 - 53, “Attached to the interior 40 of the manikin 14 at sites 42 and 44 are two arrays 46 and 48, respectively, of 45 Hall-effect sensors … the 
at least one processor and memory, the at least one processor configured to analyze motion signals (Ungs, fig. 1, 76, 78, 80, 82, 84, 86, 88; figs. 4 – 6; col. 5, lines 29 – 43, “the body 36 of the manikin 14 has two electrode sites associated therewith for use in teaching the proper placement of the training electrodes 12 in an anterior/anterior electrode arrangement”); and 
a communication component configured to provide feedback, wherein the feedback assists the user in placement of the first electrode and a second electrode on the patient in one of an anterior-anterior position or an anterior-posterior position (Ungs, fig. 7, “PROMPTS”; col. 4, lines 1 – 12, “prompts the trainee concerning any adjustments in electrode placement required to properly locate the electrodes relative to the manikin”; col. 5, lines 29 – 43, “the body 36 of the manikin 14 has two electrode sites associated therewith for use in teaching the proper placement of the training electrodes 12 in an anterior/anterior electrode arrangement”; col. 11, lines 36 – 48, “A second electrode placement is referred to as an anterior/posterior arrangement”).

Fougere et al. (US 2016/0317088 A1) teaches electronic systems for monitoring biological properties of a user's body, and more specifically to medical monitoring systems (Fougere, Abstract).  Fougere teaches a first electrode coupled in fixed relation with a first motion sensor; a second electrode coupled in fixed relation with a second motion sensor (Fougere, figs. 2B – 2C; [0024], “record motion data from the motion sensor, compare the recorded motion data to the stored motion model”; [0042] – [0043]; [0049], “sensor 200 further includes a motion sensor 290”); at least one processor and memory, the at least one processor configured to analyze motion signals from the first and second motion sensors to determine that the first or second electrode is being handled by a user (Fougere, [0050], “The indication can also be provided using arrows (not shown) on the sensor 200, such as using a display, to indicate the direction the user should move the sensor 200 to reach the selected (e.g., preferred) location”; [0080], “… permits a user to move the sensor to different locations on the body 100 and receive feedback about whether each of the locations is an appropriate site for taking measurements using the sensor 200”; [0093], “The user can sweep the sensor 200 across the body 100 until, e.g., the sensor bars on the segmented display ; a communication component configured to provide feedback based on a determination that the first or second electrode is being handled by the user, wherein the feedback is provided before the first or second electrode has been placed on the patient (Fougere, [0050], “The indication can also be provided using arrows (not shown) on the sensor 200, such as using a display, to indicate the direction the user should move the sensor 200 to reach the selected (e.g., preferred) location”; [0093], “The user can sweep the sensor 200 across the body 100 until, e.g., the sensor bars on the segmented display 250, or the green LED 243, or a tone on the speaker 241, all FIG. 2, indicates that the sensor 200 is positioned correctly. The sensor 200 can then be adhered to the body 100 at that position, e.g., by peeling a non-stick backer (not shown) off the adhesive layer 270, FIG. 2B, and pressing the sensor 200 and the exposed adhesive layer 270 against the body 100”; [0080]).  Therefore, in view of Fougere, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Ungs, by providing the motion sensor and feedback as taught by Fougere, in order to indicate the direction the users (i.e., home care providers) should move the sensor to reach the preferred location (Fougere, [0023]; [0050]). 

Re claim 31:
31. The resuscitation system of claim 30, wherein the feedback comprises at least one prompt for assisting the user in placement of the first electrode and the second electrode on the patient (Ungs, fig. 7, “PROMPTS”; col. 4, lines 1 – 12, “prompts the trainee concerning any adjustments in electrode placement required to properly locate the electrodes relative to the manikin”).  

Re claims 32 – 33:
32. The resuscitation system of claim 30, wherein the feedback includes one or more of: an image of a patient indicating a preferred location for the user to place one or more of the first electrode or the second electrode on the patient; an image indicating a determined location of the first and second electrodes relative to each other; one or more of a visual display, an image, a moving image, visual instructions, visual text, verbal audible instructions or non-verbal audible instructions; and guidance for assisting the 

Re claim 39 – 40:
39. The resuscitation system of claim 30, wherein the at least one processor is configured to estimate an orientation of the first and second electrodes relative to each other and determine if the orientation of the first and second electrodes relative to each other deviates from a predetermined orientation corresponding to an electrode placement scheme suitable for ECG analysis or suitable for delivery of shock to the patient. 40. The resuscitation system of claim 30, wherein the at least one processor is configured to estimate a location of the first and second electrodes relative to each other and determine if a distance between the electrodes deviates from a predetermined distance corresponding to an electrode placement scheme suitable for ECG analysis or suitable for delivery of shock to the patient (Ungs, fig. 7, “PROMPTS”; col. 9, line. 35 – col. 10, line 36; col. 7, lines 53 - 66; col. 11, lines 49 – 66, “With regard to the placement monitor 16, as will be appreciated, the response of the microprocessor 76 to  the various outputs from the sensor arrays 46 and 48 depicted in FIG. 7 is just one of many potential approaches that can be adopted. For example, the microprocessor 76 could simply generate a PLACEMENT ERROR 

Re claim 41:
41. The resuscitation system of claim 30, wherein the at least one processor is configured to estimate a location of the first and second electrodes relative to each other, and send a signal to operate the communication component to issue a prompt to the user to relocate the first electrode or second electrode (Ungs, fig. 7, “PROMPTS”; col. 9, line. 35 – col. 10, line 36; col. 7, lines 53 - 66; col. 11, lines 49 – 66, “With regard to the placement monitor 16, as will be appreciated, the response of the microprocessor 76 to  the various outputs from the sensor arrays 46 and 48 depicted in FIG. 7 is just one of many potential approaches that can be adopted. For example, the microprocessor 76 could simply generate a PLACEMENT ERROR prompt each time the group of activated sensors is within the misalignment set, leaving the trainee to make his or her own evaluation concerning the positional adjustment required. Further, the format in which the various prompts are given could be altered, allowing them to be, for example, displayed or printed out. In addition, the microprocessor 74 could be programmed to analyze the outputs of arrays 46 and 48 to compute the positions of electrodes 12 relative to coordinate systems defined by axes a1 and a2 and axes a3 and a4 and have those positions visually displayed by outputs 88”; col. 4, lines 24 – 33, “ECG signal evaluation”; Ungs, figs. 4 – 6 show location and orientation of a plurality of sensors relative to each other; col. 7, lines 53 – 66, “The defibrillator section allows the trainee to generate, control, and discharge defibrillation pulses of electrical energy”). 

Re claim 42:
42. The resuscitation system of claim 30, wherein one or more of: the first motion sensor or the second motion sensor is an accelerometer (Fougere, figs. 2B – 2C; [0041]). 

Re claim 43:
43. The resuscitation system of claim 30, wherein the at least one processor is configured to analyze motion signals by comparing differences between one or more of acceleration or velocity signals from the first and second motion sensor (Fougere, [0049], “a motion sensor 290 (shown in phantom), such as a one-, two-, or three-axis accelerometer … The processor 286 is further configured to record motion data from the motion sensor 290, compare the recorded motion data to the stored motion model”). 

Re claim 45:
45. The resuscitation system of claim 30, comprising a defibrillator operable to deliver shock to a patient through the first and second electrodes, wherein the at least one processor, memory, and the communication component are part of the defibrillator, or wherein the at least one processor and memory are part of the defibrillator and the communication component is part of a device separate from the defibrillator (Ungs, fig. 1; col. 7, lines 53 – 66, “The defibrillator section allows the trainee to generate, control, and discharge defibrillation pulses of electrical energy”). 

Re claims 47 – 49:
47. The resuscitation system of claim 46, wherein the feedback comprises at least one prompt for assisting the user in placement of the first electrode and the second electrode on the patient (Ungs, fig. 7, “PROMPTS”; col. 9, line. 35 – col. 10, line 36). 

48. The resuscitation system of claim 46, wherein the feedback includes one or more of: 
an image of a patient indicating a preferred location for the user to place one or more of the first electrode or the second electrode on the patient; an image indicating a determined location of the first and second electrodes relative to each other; one or more of a visual display, an image, a moving image, visual 

49. The resuscitation system of claim 46, wherein the at least one processor is configured to send a signal to operate the communication component to issue a prompt to the user to relocate the first electrode (Ungs, fig. 7, “PROMPTS”; col. 9, line. 35 – col. 10, line 36; col. 7, lines 53 - 66; col. 11, lines 49 – 66, “With regard to the placement monitor 16, as will be appreciated, the response of the microprocessor 76 to  the various outputs from the sensor arrays 46 and 48 depicted in FIG. 7 is just one of many potential approaches that can be adopted. For example, the microprocessor 76 could simply generate a PLACEMENT ERROR prompt each time the group of activated sensors is within the misalignment set, leaving the trainee to make his or her own evaluation concerning the positional adjustment required. Further, the format in which the various prompts are given could be altered, allowing them to be, for example, displayed or printed out. In addition, the microprocessor 74 could be programmed to analyze the outputs of arrays 46 and 48 to compute the positions of electrodes 12 relative to coordinate systems defined by axes a1 and a2 and axes a3 and a4 and have those positions visually displayed by outputs 88”; col. 4, lines 24 – 33, “ECG signal evaluation”; Ungs, figs. 4 – 6 show location .

Claims 34 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ungs et al. (US 5,137,458) in view of Fougere et al. (US 2016/0317088 A1) as applied to claim 30 above, and further in view of Centen (US 2015/0018823 A1) (known herein as Centen’823).
Re claims 34 – 36:
The combination of Ungs and Fougere does not explicitly discloses the at least one processor is configured to estimate a size of the human patient.  Centen’823 teaches Ungs' deficiency (Centen’823, [0013]; [0094], “The processor may determine the distance between the surface unit 9 and compression unit 10 and may use this determined distance to determine or estimate the human patient's body size and hence a suitable depth of chest compressions”).   Centen’823 further teaches 34. The resuscitation system of claim 30, wherein the at least one processor is configured to estimate a location of the first and second electrodes relative to each other and estimate a size of the patient based at least on the estimated location of the first and second electrodes relative to each other.  35. The resuscitation system of claim 34, wherein the at least one processor is configured to provide a chest compression signal based on the estimated size of the patient for providing chest compressions to the patient.  36. The resuscitation system of claim 35, wherein the communication component is configured to provide feedback based on the chest compression signal, wherein the feedback assists the user relating to administration of one or more of: a preferred chest compression depth, or a preferred chest compression rate (Centen’823, [0094], “The processor may determine the distance between the surface unit 9 and compression unit 10 and may use this determined distance to determine or estimate the patient's body size and hence a suitable depth of chest compressions”; Abstract, “configured to determine the at least one compression parameter based on the relative measurement”; [0059], “The processor determines a relative measurement between the signal and reference components using data derived from the signal component and the reference component, and further determines a compression parameter (e.g., depth of chest compression, rate of chest compression) based on the relative measurement”; [0101], “This determined distance may be useful for determining or estimating the approximate volume of the chest 

Re claims 37 – 38:
37. The resuscitation system of claim 34, wherein the at least one processor is configured to provide a defibrillation energy signal based on the estimated size of the patient for administering a level of defibrillation energy to the patient, or to provide a ventilation signal based on the estimated size of the patient for providing ventilations to the patient (Ungs, col. 7, lines 53 – 66, “The defibrillator section allows the trainee to generate, control, and discharge defibrillation pulses of electrical energy” and Centen’823, [0094]).   38. The resuscitation system of claim 37, wherein the communication component is configured to provide feedback based on the ventilation signal, wherein the feedback assists the user relating to administration of one or more of: a preferred ventilation tidal volume, or a preferred ventilation minute volume (Centen’823, [0094], “The processor may determine the distance between the surface unit 9 and compression unit 10 and may use this determined distance to determine or estimate the patient's body size and hence a suitable depth of chest compressions”; Abstract, “configured to determine the at least one compression parameter based on the relative measurement”; [0059], “The processor determines a relative measurement between the signal and reference components using data derived from the signal component and the reference component, and further determines a compression parameter (e.g., depth of chest compression, rate of chest compression) based on the relative measurement”; [0101], “This determined distance may be useful for determining or estimating the approximate volume of the chest cavity of the patient. The determined chest rise may then be correlated to the chest cavity volume to determine an approximate ventilation volume”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30 – 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 26 of U.S. Patent No. 10610679 (‘679) in view of Ungs et al. (US 5,137,458) and Fougere et al. (US 2016/0317088 A1).
Re Claims 30, 46:
Claims 1 and 26 in ‘679 teaches all the limitation in Claims 30 and 46, except for “in one of an anterior-anterior position or an anterior-posterior position”.   Ungs teaches ‘679’s deficiency (Ungs, fig. 7, “PROMPTS”; col. 4, lines 1 – 12, “prompts the trainee concerning any adjustments in electrode placement required to properly locate the electrodes relative to the manikin”; col. 5, lines 29 – 43, “the body 36 of the manikin 14 has two electrode sites associated therewith for use in teaching the proper placement of the training electrodes 12 in an anterior/anterior electrode arrangement”; col. 11, lines 36 – 48, “A second electrode placement is referred to as an anterior/posterior arrangement”).   Therefore, in view of Ungs, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in ‘679, by providing the anterior-anterior position or the anterior-posterior position as taught by Ungs, since it was known in the art to place the electrodes in anterior and posterior positions on the patient to detect physiological signals from different part of the heart. 

Claims 1 and 26 in ‘679 teaches all the limitation in Claims 30 and 46, except for provide feedback based on determination that the first or second electrode is being handled by the user, wherein the feedback is provided before the first or second electrode has been placed on the patient. 

Fougere et al. (US 2016/0317088 A1) teaches electronic systems for monitoring biological properties of a user's body, and more specifically to medical monitoring systems (Fougere, Abstract).  Fougere teaches a communication component configured to provide feedback based on a determination that the first or second electrode is being handled by the user, wherein the feedback is provided before the first or second electrode has been placed on the patient (Fougere, [0050], “The indication can also be provided using arrows (not shown) on the sensor 200, such as using a display, to indicate the direction the user should move the sensor 200 to reach the selected (e.g., preferred) location”; [0093], “The user can sweep 

Re Claim 31 (See Claim 4 in ‘679):
Re Claim 32 (See Claims 3, 22 - 23 in ‘679):
Re Claim 33 (See Claim 5 in ‘679):
Re Claims 34 - 38 (See Claims 7 - 13 in ‘679):
Re Claims 39 - 40 (See Claims 2, 14, 16 and 17 in ‘679):
Re Claim 41 (See Claim 18 in ‘679):
Re Claim 42 (See Claim 24 and 26 in ‘679):
Re Claim 43 (See Claim 1 in ‘679):
Re Claim 44 (See Claims 1, 24 and 26 in ‘679):
Re Claim 45 (See Claims 20 - 21 in ‘679):
Re Claim 47 (See Claims 1 and 4 in ‘679):
Re Claim 48 (See Claims 3, 22 - 23 in ‘679):
Re Claim 49 (See Claim 18 in ‘679):

Allowable Subject Matter
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if 1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and 2) overcome rejection based on nonstatutory double patenting.

Response to Arguments
Applicant’s arguments with respect to claim(s) 30 – 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JACK YIP/Primary Examiner, Art Unit 3715